FERGUSON, Circuit Judge,
dissenting:
I dissent from the majority’s determination to reverse the district court’s grant of summary judgment in favor of Universe Sales Co. (Universe) and grant summary judgment in favor of Offshore Sportswear, Inc. (Sportswear). I do so because the record is clear that the district court thoroughly investigated the foreign law issue here and then appropriately determined that summary judgment was warranted in favor of Universe. In fact, the district court did everything the majority opinion now claims the court should have done.
“Foreign law, though formerly treated as an issue of fact, is now recognized as an issue of law, to be established by any relevant source, including testimony.” United States v. Peterson, 812 F.2d 486, 490 (9th Cir.1987) (citing Fed.R.Civ.P. 44.1). As the Fifth Circuit has noted, “[t]he necessity of sifting through foreign law does not mitigate against the use of summary proceedings.” Banco de Credito Indus., S.A. v. Tesoreria General, 990 F.2d 827, 838 (5th Cir.1993). Thus, the majority is correct that the Kamiya declaration is admissible and a proper consideration on summary judgment. However, reversing the grant of summary judgment in favor of Universe Sales and granting summary judgment for Offshore Sportswear is wrong.
The district court appropriately conducted the Japanese law inquiry. Contrary to *1040the majority’s assertions, the district court conducted a thorough inquiry into the Japanese law issue: After determining that the issue of Japanese law was not clear from the parties’ initial pleadings, the court requested further evidence and briefing regarding the requirements of Japanese law. The parties submitted such further evidence, and the district court made its determination from a consideration of that evidence. That course of proceeding is entirely appropriate under the Federal Rules. See 9 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure: Civil § 2444, at 652 (2d ed.1995) (stating that if the evidence is inconclusive, “the court should request a further showing by counsel, engage in its own research, or direct that a hearing be held, with or without oral testimony, to resolve the issue”). Just because the district court did not blindly adopt one legal expert’s analysis does not mean that the district court failed in its responsibilities. In fact, I am at a loss to imagine what more the majority expected the district court to do other than specifically spell out every detail of its reasoning process — e.g., “I considered sentence one of declaration A, and I reject it. I considered sentence two, and I accept that.”
Furthermore, on appeal, our duty is to determine whether the district court was correct in its legal ruling. See Peterson, 812 F.2d at 490 (“As an appellate court, we are able to determine the relevant legal standards.”); Kalmich v. Bruno, 553 F.2d 549, 552 (7th Cir.1977) (stating that “the resolution of [the foreign law issue is one] which we are free to arrive at on the basis of our own independent research and analysis”). We cannot escape that duty by stating that the district court should have merely accepted the testimony of an attorney because the court failed to ask for even more testimony on the issue. In fact, I am amazed that the majority now holds that district court judges cannot determine what the applicable foreign law is but must be bound by what an attorney declares what the law is, as long as that attorney’s declaration has not been specifically rebutted. Besides flouting the tautological principle that judges (not attorneys) determine law, the court today unnecessarily creates a conflict with the only other circuit to have considered this issue. See Trans Chem. Ltd. v. China Nat’l Mach. Import & Export Corp., 161 F.3d 314, 319 (5th Cir.1998), adopting In re Arbitration Between Trans Chem. Ltd. & China Nat’l Mach. Import & Export Corp., 978 F.Supp. 266, 275 (S.D.Tex.1997) (“[Fjederal judges may reject even the uncontradicted conclusions of an expert witness and reach their own decisions on the basis of independent examination of foreign legal authorities.”). Rather than castigating the district court for not doing enough and then for some reason blindly accepting one side’s version of the law, this court should weigh the testimony as gathered by the district court and make its own determination on the legal issue.
If the majority were to do just that, it would be clear that the district court made the correct determination. The Kamiya declaration was before it, and it chose to rely on part of the declaration but not all of it. Instead, the court based its conclusion on other evidence in the record regarding Japanese law, evidence that I find conclusive on the issue. The trademarks at issue here are creatures of Japanese law. Under Japanese law, a transfer in ownership of a trademark must be registered with the Japanese patent office. See Article 98 of Japanese Patent Law (“(1) The following shall be of no effect unless they are registered: (i) transfers ..., ex-tinguishment by surrender or restrictions on disposal of a patent right.”). Likewise, any transfer of a trademark right must also be registered in accordance with Article 98. See Article 35 of Japanese Trademark Law (“Section 98(l)(i) and (2) (effects of registration) of the Patent Law shall apply mutatis mutandis [with the necessary changes in points of details] to trademark rights.”). Thus, the transfer of the right to receive royalties could not *1041have taken place solely in a contract; rather, it must have been registered with the Japanese patent office. Inexplicably ignoring these relevant statutes, the majority accepts the Kamiya declaration and holds that registration of trademarks in Japan is now virtually irrelevant in the Ninth Circuit.
Using the statutorily derived analysis I have set forth here, the relevant question in this case is whether the trademark transfer was properly registered with the patent office. It is undisputed that trademark 239 was not properly registered. Regarding trademark 758, the district court properly concluded that the evidence submitted by Sportswear did not show that the trademark was registered, as the evidence merely showed that Sportswear (at the time, Offshore of California) was listed as an owner of the trademark. Sportswear did not produce any evidence to show that such a listing means that the trademark transfer itself was actually recorded with the patent office.
Accordingly, the majority errs in reversing the district court’s grant of summary judgment in favor of Universe and granting Sportswear’s cross-motion for summary judgment. The majority’s fundamental flaw in its analysis is its acceptance of the Kamiya declaration. The district court was entitled to reject the analysis in that declaration because the record shows that Japanese statutory trademark law applies. The district court did all the majority says that it should have done in investigating the issue of Japanese law. The majority opinion’s rejection of the district court’s efforts and substitution of one lawyer’s statement of what the law is adopts a dangerous precedent for future cases involving determinations of foreign law.
I therefore respectfully dissent.